UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    DAWASHIA FARMER,

                                         Plaintiff,                       19 Civ. 9425 (PAE)
                         -v-
                                                                                ORDER
    SHAKE SHACK, LLC, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

         On December 10, 2019, defendants filed a motion to dismiss the complaint under Rule 12

of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

Because of the holidays, the Court will grant plaintiff an extra week to amend.

         Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

January 7, 2020. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by January 28, 2020, defendant shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss.1

         It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by January 7, 2020. Defendants’ reply, if any, shall be

served by January 14, 2020. At the time any reply is served, the moving party shall supply the




1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
Court with two (2) courtesy copies of all motion papers by mailing or delivering them to the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York 10007.


       SO ORDERED.

                                                         
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 11, 2019
       New York, New York




                                                2
